internal_revenue_service department of the treasury number info release date index number washington dc person to contact refer reply to cc psi 1-genin-147013-02 date nov dear this letter responds to correspondence dated date submitted on behalf requesting information regarding relief for a late s of corporation election sec_1362 provides relief for late s_corporation elections in situations in which there was reasonable_cause for the failure to timely make an election the procedures for requesting relief for a late election are outlined in revproc_2002_1 i r b we have enclosed a copy of revproc_2001_1 for your convenience if you have any additional questions please contact our office at s david r haglund sincerely david r haglund senior technical reviewer branch associate chief_counsel passthroughs and special industries enclosures revproc_2002_1
